After the argument Mr Justice Johnson delivered the opinion of the Court at length, which has been mislaid ; and the Reporter has not been able to recover it. However the Court held that Wakely took, subject to all the equities subsisting between Peek and Hubbard. The following certificate was given.'
“ It is ordered and decreed, that a perpetual injunction do issue, to restrain defendant, Wakely, from proceeding on his recovery, at law, against the complainant, in the case stated in the bill, except as to thirty-five dollars, paid by Wakely to Hubbard, and the costs at law: and that each party pay their own costs in this case.”

Decree reversed.